 Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5305 Page 1 of 22




 1 JOSEPH H. HUNT                               ADAM L. BRAVERMAN
   Assistant Attorney General                   United States Attorney
 2 SCOTT G. STEWART                             SAMUEL W. BETTWY
 3 Deputy Assistant Attorney General            Assistant U.S. Attorney
   WILLIAM C. PEACHEY                           California Bar No. 94918
 4 Director                                     Office of the U.S. Attorney
 5 Office of Immigration Litigation             880 Front Street, Room 6293
   U.S. Department of Justice                   San Diego, CA 92101-8893
 6                                              619-546-7125
   WILLIAM C. SILVIS
 7 Assistant Director                           619-546-7751 (fax)
   Office of Immigration Litigation
 8
   SARAH B. FABIAN                              Attorneys for Federal Respondents-
 9 Senior Litigation Counsel                    Defendants
   NICOLE MURLEY
10
   Trial Attorney
11 Office of Immigration Litigation
   U.S. Department of Justice
12
   Box 868, Ben Franklin Station
13 Washington, DC 20442
   Telephone: (202) 532-4824
14
   Fax: (202) 616-8962
15
16
17
18
19                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
20
     MS. L, et al.,                             Case No. 18cv428 DMS MDD
21
                      Petitioners-Plaintiffs,
22                                              DEFENDANTS’ OPPOSITION TO
           vs.                                  PLAINTIFFS’ MOTION TO CLARIFY
23                                              SCOPE OF THE MS. L. CLASS
   U.S. IMMIGRATION AND CUSTOMS
24 ENFORCEMENT, et al.,
25
               Respondents-Defendants.
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5306 Page 2 of 22




 1      I.      INTRODUCTION
 2           Plaintiffs ask this Court to declare that the Ms. L. class definition includes
 3
     parents whose children were released from the U.S. Department of Health and
 4
 5 Human Service, Office of Refugee Resettlement (“ORR”) custody before the June
 6
     26, 2018 class-certification order issued. For multiple reasons, the Court should
 7
     reject this request to “clarify” or amend the class definition.
 8
 9           Plaintiffs’ argument squarely conflicts with the plain language of the class
10
     definition and with the class-certification order, and indeed it conflicts with the
11
     language Plaintiffs themselves proposed, which envisioned only a forward looking
12
13 class of parents whose children remained in ORR custody. In response to that request
14
     by Plaintiffs, this Court certified a class that includes only parents who, on the date
15
     the class was certified (June 26, 2018), “have a minor child who is or will be
16
17 separated from them by DHS and detained in ORR custody, ORR foster care, or
18
     DHS custody.” Class-Certification Order, ECF No. 82 at 17 (emphasis added). The
19
20 class-certification order makes clear that the Court carefully considered the language
21 it used in certifying the class on June 26, 2018. Had the Court intended to include
22
     parents whose children were released prior to the date of class certification, it could
23
24 have done so, but it did not. The considered and clear text of the class definition
25 controls, and that text requires rejection of Plaintiffs’ motion. Plaintiffs’ arguments
26
     to the contrary (see Mem. 2) lack merit.
27
28

                                                1                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5307 Page 3 of 22




 1         This reading of the Court’s order also is a logical and equitable one. At the
 2 time the Court certified the class, the Court’s concern with regard to the children of
 3
   class members was that the TVPRA process for releasing children then in ORR care
 4
 5 to sponsors was not appropriate in situations where a parent and child had been
 6
     separated at the border absent a finding that the parent was unfit or a danger to the
 7
     child. Thus, the certified class was crafted to address that precise issue.
 8
 9         Plaintiffs’ proposed expansion of the class would likewise create an adequacy
10
     problem, because no named class member at the time class certification was being
11
     briefed was in the situation where her child had been released from ORR custody to
12
13 a sponsor. The complaint in this case also does not contain any allegations or
14
     argument regarding the reunification rights of a parent whose child has been released
15
     to another family member, which would be distinct from the rights of parents and
16
17 children who remain in government custody. Notably, children released by ORR to
18
     a parent or sponsor are no longer in the custody of ORR, and therefore are not under
19
20 the custody or control of any government agency. Where a child is not in government
21 custody, the government retains no control over the child and cannot facilitate
22
     reunification.
23
24         From a child welfare perspective, it is also worth noting that a child released

25 by ORR to a sponsor has gone through the full ORR sponsorship process, which
26
     ensures the placement with a responsible adult—normally a family member—who
27
28

                                                2                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5308 Page 4 of 22




 1 will care for the child. It is that guardian, and not the Defendants, who is best able
 2 to communicate with the child’s parents and facilitate any reunification with the
 3
   parents.
 4
 5         For these reasons, parents whose children were released from ORR custody
 6
     prior to June 26, 2018 are in a different legal position from that of existing class
 7
     members. These parents also will be in a completely different array of procedural
 8
 9 postures, and many may already have been reunified, having obtained the major
10
     form of relief sought in this case. Of course, the parents of children released from
11
     ORR custody prior to June 26, 2018 – in conjunction with the sponsors responsible
12
13 for those children – may well have reunification options outside of this litigation.
14
     But the fact remains that the Court’s class-certification order appropriately exempted
15
     them from the remedies afforded the class in this case.
16
17         The course of dealing throughout this litigation also further confirms that
18
     neither the parties nor the Court intended the class to include parents whose children
19
20 were released from ORR custody before the class-certification order was issued.
21 Plaintiffs now claim that they intended no such meaning, but that claim is
22
     irreconcilable with their clear acceptance of this interpretation of the class definition
23
24 for the past eight months through the course of this litigation.
25         Plaintiffs’ remaining arguments are unavailing. Plaintiffs contend that the
26
     Court could not have meant to include a date limitation on the class definition
27
28

                                                3                               18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5309 Page 5 of 22




 1 because such a limitation would have excluded the named Plaintiffs Ms. L. and Ms.
 2 C. See Mem. 2-3. But Plaintiffs’ argument misstates the role of the two named
 3
   plaintiffs in this case. Plaintiffs themselves asserted that the two named plaintiffs
 4
 5 were      adequate    representatives    of   the   proposed    forward-looking      class,
 6
     notwithstanding the mootness objections raised by the government. While the Court
 7
     agreed that the named plaintiffs’ claims remained viable for purposes of a forward-
 8
 9 looking class, the Court’s rejection of the government’s mootness argument was not
10
     tantamount to the certifying of a backwards-looking class
11
           Plaintiffs also contend that the existing class definition creates an arbitrary
12
13 distinction between those included in the class, and those who are excluded. See
14
     Mem. 3. In so arguing, Plaintiffs fail to acknowledge the differing legal issues and
15
     procedural postures that affect parents whose children were released prior to the
16
17 certification of the class. This legal and material distinction means that the line
18
     drawn is not arbitrary, and illustrates the reality that, because no class representative
19
20 is in this category, none of the relevant legal issues have been addressed by the
21 parties or the court. Moreover, Plaintiffs’ suggestion that those parents are without
22
     a remedy is incorrect; Defendants acknowledge that parents of children released
23
24 from ORR custody prior to June 26, 2018 may well have reunification options
25 available to them. But their avenues to reunification are not found in the class-wide
26
     relief ordered by this Court, which was designed to remedy a different factual and
27
28

                                                 4                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5310 Page 6 of 22




 1 legal scenario where ORR is charged with authority over the child and can therefore
 2 effectuate reunification.
 3
          Plaintiffs also do not address the fact that expanding the class in the manner
 4
 5 requested by Plaintiffs would make it nearly impossible to ascertain the class with
 6
     any level of certainty. This changed definition contains no date limitations, and
 7
     would cover individuals in a wide variety of circumstances. Identifying members of
 8
 9 this new, broader class that Plaintiffs propose would require Defendants to conduct
10
     an entirely new, and burdensome, review to identify whether there are new class
11
     members who meet the expanded criteria. Given the extremely broad parameters that
12
13 would apply to this expanded class definition, such a review is not “administratively
14
     feasible” and therefore would lead to a class definition that does not meet the
15
     ascertainability requirement for class-certification.
16
17         Finally, Plaintiffs ask the Court in the alternative to modify the class definition
18
     to include parents whose children were released from ORR custody prior to June 26,
19
20 2018. See Mem. 4. Plaintiffs provide no support for their assertion that such
21 amendment would be appropriate. In fact, the amendment would not be appropriate
22
     for all of the reasons discussed above. Moreover, given the ascertainability problem
23
24 presented by the expanded class, the Court should neither “clarify” the class
25 definition, as requested by Plaintiffs, nor should it accede to Plaintiffs’ alternative
26
     request to affirmatively modify and expand the class definition in this regard.
27
28

                                                5                               18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5311 Page 7 of 22




 1            The government has worked hard and in good faith over the last eight months
 2 to comply with the Court’s orders and to facilitate the reunification process for class
 3
   members. The Court should deny Plaintiffs’ attempts move the goal posts at this late
 4
 5 date.
 6
        II.      PROCEDURAL BACKGROUND
 7
              On June 26, 2018, this Court certified a class defined as:
 8
 9            All adult parents who enter the United States at or between designated ports
              of entry who (1) have been, are, or will be detained in immigration custody
10
              by the DHS, and (2) have a minor child who is or will be separated from them
11            by DHS and detained in ORR custody, ORR foster care, or DHS custody,
              absent a determination that the parent is unfit or presents a danger to the child.
12
13 Class-Certification Order, ECF No. 82 at 17 (emphasis added). The class definition
14
     further excludes “migrant parents with criminal history or communicable disease, or
15
     those who are in the interior of the United States or subject to the EO.” Id. at 17 n.10.
16
17            Immediately after the Court issued the class-certification order, and in
18
     accordance with the order’s plain language, Defendants determined class
19
20 membership by identifying whether parents of children in ORR custody fell within
21 the definition, and explained the process to the Court and to Plaintiffs. See
22
     Declaration of Jonathan White, July 5, 2018, ECF No. 86-1 ¶ 14 (“Under its
23
24 modified process, HHS identifies putative class members with children in ORR
25 custody and verifies parentage.”); id. ¶ 18 (“To ensure that every separated child in
26
     ORR custody who belongs to a class member is identified and reunified, HHS has
27
28

                                                  6                               18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5312 Page 8 of 22




 1 had each grantee at one of ORR’s approximately 110 shelters certify the separated
 2 children who the grantee reasonably believes are in its care.”); id. ¶ 19 (“As of July
 3
   5, 2018, we have identified approximately 101 minors under age 5, within ORR care,
 4
 5 whose records contain indicia of separation. Class membership analysis for putative
 6
     class members associated with the larger group of minors 5 through 18 is ongoing.”);
 7
     see also July 6, 2018 Hearing Tr., ECF No. 93, at 43-46 (discussing HHS’s
 8
 9 identification of class members by identifying children in ORR custody who
10
     possibly were separated from a parent, the Court stated that “as a matter of enforcing
11
     the injunction, I would stand on the class definition, the objective standards that are
12
13 set out therein”).
14
           Recently, in this case and the M.M.M. litigation, the parties entered into a
15
     settlement agreement in which the sub-classes of parents covered by the settlement
16
17 were coextensive with the class of parents in Ms. L. See Unopposed Motion for
18
     Preliminary Approval of Proposed Settlement, Oct. 5, 2018, ECF No. 247, at 16
19
20 (“All parent classes are sub-classes of the certified Ms. L. class.”). And in reaching
21 that agreement the parties explicitly agreed that the covered agreed-upon class of
22
     parents consists of:
23
24         adult alien parents who entered the United States at or between designated
           ports of entry with their child(ren), and who, on or before the effective date of
25         this agreement: (1) were detained in immigration custody by the DHS;
26         (2) have a child who was or is separated from them by DHS and, on or after
           June 26, 2018, was housed in ORR custody, ORR foster care, or DHS
27         custody, absent a determination that the parent is unfit or presents a danger to
28

                                               7                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5313 Page 9 of 22




 1         the child; and (3) have been (and whose child(ren) have been) continuously
           physically present within the United States since June 26, 2018, whether in
 2         detention or released. The class does not include alien parents with criminal
 3         histories or a communicable disease, or those encountered in the interior of
           the United States.
 4
 5 Notice Lodging Agreement for Court’s Approval, Sept. 9, 2018, ECF No. 220-1 at
 6
     n.1 (emphasis added).
 7
           Defendants also have made clear in their joint reports to the Court since the
 8
 9 very beginning that they are reporting on the progress of reunifications based on the
10
     numbers of children identified in ORR custody. See, e.g., July 19 Status Report, ECF
11
     No. 124 (reporting on the reunification possibilities for 2,551 possible children of
12
13 potential class members ages 5-17). Plaintiffs have never objected to Defendants’
14
     identification of class members in this manner, and they did not raise the issue to the
15
     Court until the November 29, 2018 Joint Status Report, ECF No. 329. The Court
16
17 then ordered briefing on this issue.
18
        III.   ARGUMENT
19
20         Plaintiffs ask this Court to “clarify” that the class definition in Ms. L. includes

21 parents whose children were released from ORR custody prior to the issuance of the
22
     June 26, 2018 class-certification order. See Mem. 2-3. The Court should decline to
23
24 do so and should enforce the class definition as written and as certified.
25         First, Plaintiffs’ argument is irreconcilable with the plain language of the
26
     class definition. The Court’s June 26, 2018 order includes parents who on the date
27
28

                                                8                               18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5314 Page 10 of 22




 1 of certification “have a minor child who is or will be separated from them by DHS
 2 and detained in ORR custody, ORR foster care, or DHS custody.” Class-
 3
   Certification Order at 17. On its face, this language includes parents of children who
 4
 5 are in ORR custody on June 26, 2018, or who will be in ORR custody after that date,
 6
     and it excludes those children who were in ORR custody prior to that date but who,
 7
     as of June 26, 2018, were there no longer. These definitional limits accord with the
 8
 9 Court’s explanations throughout this litigation that its orders were designed to
10
     prospectively address and remedy a constitutional flaw it identified. And, ORR
11
     custody is likewise critical to remedying the injuries the Court found when children
12
13 were placed in government custody apart from their parents.
14
           When “a court . . . interprets an existing class definition, the court . . . construes
15
     the language of the class definition in much the same way that a court might construe
16
17 the language of a contract or a statute.” In re Cement and Concrete Antitrust
18
     Litigation, 817 F.2d 1435, 1443 (9th Cir. 1987). Thus, “[t]he court must consider the
19
20 plain language of the class certification and the apparent intent of the parties and the
21 court defining the class at the time of certification.” Valdivia v. Schwarzenegger,
22
     2007 WL 3096168, *4 (E.D. Cal. Oct. 22, 2007) (citing In re. Cement, 817 F.2d at
23
24 1443); see also id. at *1 (“When interpreting the parameters of a class, a district
25 court should be guided by the plain language of the class definition.”). Here, the
26
     plain language used by the Court should govern the interpretation of the class
27
28

                                                 9                                 18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5315 Page 11 of 22




 1 definition, and clearly excludes parents whose children were released from ORR
 2 custody prior to the issuance of the June 26, 2018 class-certification order.
 3
         That the language “is or will be” was intended to read as it appears also is
 4
 5 apparent from the fact that immediately prior to that provision, the Court defined the
 6
     scope of parents as those who “have been, are, or will be detained in immigration
 7
     custody by the DHS.” Class-Certification Order at 17 (emphasis added). In that
 8
 9 clause, the Court made clear that the scope reached further with respect to parents,
10
     by including in the class parents who “have been” in custody. By contrast, the Court
11
     did not include such broader language in the clause regarding the children. It would
12
13 be nonsensical to read these two clauses, which use different language, to mean the
14
     same thing.
15
           Moreover, it is clear that the Court carefully considered the language it used
16
17 in certifying the class on June 26, 2018. As the Court noted, Plaintiffs’ proposed
18
     class definition would have included “All adult parents nationwide who (1) are or
19
20 will be detained in immigration custody by the Department of Homeland Security,
21 and (2) have a minor child who is or will be separated from them by DHS and
22
     detained in ORR custody, absent a demonstration in a hearing that the parent is unfit
23
24 or presents a danger to the child.” Class-Certification Order at 5 (emphasis added).
25 The Court, in its final class certification language, expanded this language with
26
     regard to the parents to include those parents who “have been, are, or will be detained
27
28

                                               10                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5316 Page 12 of 22




 1 in immigration custody by the DHS.” Id. at 17. Thus, the Court intentionally used
 2 these two different phrases in the two separate clauses, further reflecting a clear
 3
   intent by the Court that the two phrases be read differently and that the scope of the
 4
 5 class not include parents of children who were no longer in government custody.
 6
     Had the Court intended to include children who previously had been released to a
 7
     sponsor, it could have done so, but it did not. Thus, the plain language of the class-
 8
 9 certification order is clear that the class includes parents who were in DHS custody
10
     either before or after the June 26, 2018 certification date, but does not include parents
11
     whose children were no longer in ORR custody as of June 26, 2018. Plaintiffs
12
13 therefore are incorrect to claim that “there is no evidence that the Court ever intended
14
     to exclude from the class” parents whose children left ORR custody before June 26,
15
     2018. Mem. 2. 1
16
17         Notably, Plaintiffs themselves have recognized the Court’s careful use of
18
     language when it suited their purposes. When Defendants raised objections to the
19
20
21   1
       Plaintiffs contend that the government’s reading should be rejected because the
22   government did not “argue for that limitation in opposing class certification.” Mem.
     2. But the government had no reason to argue for that limitation since the certified
23   language was part of the language proposed by Plaintiffs for the class definition in
24   the first place – which proposed only a forward-looking class comprising the parents
     of children who “[are] or will be . . . detained in ORR custody.” It was always clear
25   that if the Court certified the class proposed by the Plaintiffs then it would include
26   parents of children who were in ORR custody on or after the date of certification.
     Thus, Defendants had no reason to make any such argument in their class
27   certification briefing.
28

                                                11                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5317 Page 13 of 22




 1 scope of this language at a hearing on July 6, 2018, counsel for Plaintiffs argued, “I
 2 think [the Court was] very clear in saying have been, are, or will be in DHS custody.”
 3
   July 6, 2018 Hearing Tr. at 35:21-23. And the Court agreed, noting that Plaintiffs’
 4
 5 counsel was “correct,” and that “that terminology was added in light of the briefing
 6
     that came in, I think on the Monday morning before the preliminary injunction
 7
     issued.” Id. at 35:24-36:3. Thus, in that context, the Court agreed with Plaintiffs that
 8
 9 it purposefully included the “have been” language with regard to parents, and that
10
     the class therefore included parents who had previously been in DHS custody
11
     (including parents already removed). Having relied on the Court’s carefully selected
12
13 language to their advantage in the past, Plaintiffs should not now be permitted to
14
     argue that the Court’s language does not, in fact, mean precisely what it says.
15
           Second, Defendants’ reading of the Court’s order is a logical and equitable
16
17 one in light of the Court’s expressed concerns at the time. Specifically, the Court
18
     expressed concern that the TVPRA process for releasing children to sponsors was
19
20 not appropriate in situations where a parent and child had been separated at the
21 border absent a finding that the parent was unfit or a danger to the child. See Order
22
     Granting Preliminary Injunction, June 26, 2018, ECF No. 83, at 16-17. The Court’s
23
24 certified class and preliminary injunction order provide a remedy for this precise
25 situation about which the Court was primarily concerned.
26
27
28

                                               12                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5318 Page 14 of 22




 1         Moreover, the scope of the class certified by the Court avoids a scenario that
 2 would implicate entirely separate legal concerns than those with which the Court
 3
   and the parties were concerned at the time of class-certification. Specifically,
 4
 5 children released from ORR custody to another parent or sponsor are no longer in
 6
     the custody of ORR, and are not under the custody or control of any government
 7
     agency; thus, the government retains no control over the child in that situation and
 8
 9 cannot independently facilitate reunification. See, e.g., Declaration of Jallyn Sualog,
10
     attached hereto, ¶¶ 21-24; see also Declaration of Jonathan White, ECF No. 347-1,
11
     ¶¶ 27-36. This situation—of children released from ORR custody—raises different
12
13 legal issues and concerns with regard to reunification from those relating to class
14
     members whose children remained within the custody of ORR at the time that the
15
     class was certified, and whose reunifications could be effectuated by the government
16
17 under the Court’s orders.
18
           Defendants do not dispute that parents of children released from ORR custody
19
20 prior to June 26, 2018 may well have reunification options outside of this litigation,
21 and Defendants have demonstrated good faith in attempting to reunify or otherwise
22
     accommodate non-class members with similarly situated factual or legal scenarios.
23
24 But the different legal issues involved in those cases, and the interests that may arise
25 with respect to sponsors (including potentially the child’s other parent), preclude
26
27
28

                                              13                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5319 Page 15 of 22




 1 their inclusion in this class, and would render unworkable the remedies imposed by
 2 the Court’s preliminary injunction order.
 3
         Third, the course of dealing throughout this litigation confirms that neither
 4
 5 the parties nor the Court intended the class to include parents whose children were
 6
     released from ORR custody prior to the issuance of the June 26, 2018 class-
 7
     certification order. Plaintiffs sought only a forward-looking class definition, and
 8
 9 provide no explanation for why they have never before raised this assertion at any
10
     time over the last eight months, even as the government has been very clear since
11
     the very beginning as to how it was interpreting the class definition and identifying
12
13 class members. See July 19 Status Report, ECF No. 124 (reporting on the
14
     reunification possibilities for 2,551 possible children of potential class members
15
     ages 5-17); Declaration of Jonathan White, ECF No. 86-1 at 3-5 (explaining the
16
17 process of identifying class members based on separated children in ORR custody);
18
     see generally July 6, 2018 Hearing Tr., ECF No. 93. Moreover, not only did
19
20 Plaintiffs propose the forward-looking class this Court adopted, Plaintiffs did not
21 object to—and again adopted—the explicit inclusion of language in the settlement
22
     agreement defining “Ms. L Class Members” as “adult alien parents who entered the
23
24 United States at or between designated ports of entry with their child(ren), and who,
25 on or before the effective date of this agreement: (1) were detained in immigration
26
     custody by the DHS; (2) have a child who was or is separated from them by DHS
27
28

                                              14                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5320 Page 16 of 22




 1 and, on or after June 26, 2018, was housed in ORR custody, ORR foster care, or
 2 DHS custody . . . .” Settlement Agreement, ECF No. 220-1, at 1 n.1 (emphasis
 3
   added). Where Plaintiffs proposed, have not objected to, and expressly adopted this
 4
 5 limitation on the class definition throughout the course of this litigation for a period
 6
     of almost six months, they should not now be allowed to argue that the parties and
 7
     the Court actually intended otherwise.
 8
 9         Fourth, Plaintiffs’ further arguments for their own position lack merit.
10
     Plaintiffs assert that the Court could not have meant to include the above-described
11
     limitation on the class definition because such a limitation would have excluded the
12
13 named Plaintiffs, Ms. L. and Ms. C., from the class at the time that the class was
14
     certified. See Mem. 2-3. Plaintiffs’ argument misstates the role of the two named
15
     plaintiffs in this case. The two named plaintiffs were both reunited with their
16
17 children before the Court’s class-certification and preliminary-injunction orders, and
18
     so did not benefit from those orders. At the time the government’s brief on class
19
20 certification was filed, both named class members had been released from custody,
21 and ORR had released Ms. L.’s child into her custody. The government pressed that
22
     their claims were moot, and that they were no longer adequate class representatives.
23
24 At Plaintiffs’ urging, the Court concluded otherwise, ruling that the voluntary
25 cessation exception to mootness applied, and holding that mootness therefore did
26
     not render the named plaintiffs inadequate as class representatives. Thus, the Court
27
28

                                              15                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5321 Page 17 of 22




 1 long ago understood that the named plaintiffs were situated differently than those
 2 who were meant to benefit from the Court’s class-certification and preliminary-
 3
   injunction orders. However, this does not alter the Court’s plain intent to issue
 4
 5 forward looking relief. Moreover, the named plaintiffs are not cannot be adequate
 6
     class representatives for the expanded class Plaintiffs now urge the Court to adopt
 7
     because neither of their children were released to other sponsors, and both of them
 8
 9 sought reunification with their child directly from ORR. Accordingly, nothing about
10
     the two named plaintiffs should affect the plain reading of the class certification
11
     order excluding parents whose children were released before June 26, 2018
12
13         Plaintiffs also contend that the limitation at issue creates an arbitrary
14
     distinction between those included in the class, and those who are excluded. See
15
     Mem. 3. But as an initial matter, for the reasons discussed above, the line drawn is
16
17 not arbitrary but is logically related to the differing legal issues involved between
18
     parents whose children were in ORR custody at the time of the order – in other
19
20 words, a child where the government is continuing to assert custodial authority over
21 the child -- and those whose children had been released. Parents of children released
22
     from ORR custody prior to June 26, 2018 could possibly have a separate legal claim,
23
24 but such a claim would require a plaintiff experiencing the alleged harm and a
25 complaint laying out the injury being caused by the government and the appropriate
26
     remedy given the fact that the child is no longer in ORR custody. Those avenues
27
28

                                             16                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5322 Page 18 of 22




 1 are not found in the allegations in this complaint, in the class definition, or in the
 2 class-wide relief ordered by this Court, which was designed to remedy a different
 3
   factual and legal scenario.
 4
 5         Moreover, it is a fundamental rule of class certification that “[a] class
 6
     definition should be precise, objective, and presently ascertainable.” O’Connor v.
 7
     Boeing N. Am., Inc., 184 F.R.D. 311, 319 (C.D. Cal. 1998) (internal quotations
 8
 9 omitted). “While the identity of the class members need not be known at the time of
10
     certification, class membership must be clearly ascertainable. The class definition
11
     must be sufficiently definite so that it is administratively feasible to determine
12
13 whether a particular person is a class member.” Wolph v. Acer Am. Corp., 272 F.R.D.
14
     477, 482 (N.D. Cal. 2011) (internal citations omitted)).2 Expanding the class in the
15
16
17
     2
18      The Ninth Circuit recently held that Rule 23 does not contain a separate
     “ascertainability” element requiring movants to proffer an administratively feasible
19   way to identify putative class members at the motion for class-certification stage.
20   See Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124, n.4 (9th Cir. 2017). The
     court of appeals recognized, however, that other objections to class certification
21   sometimes referred to under the rubric of “ascertainability” were still valid. The
22   Court explained that “we have addressed the types of alleged definitional
     deficiencies other courts have referred to as ‘ascertainability’ issues . . . , through
23   analysis of Rule 23’s enumerated requirements.” Id. at 1124, n.4. Relevant here is
24   that the court of appeals did not abandon the “definitional deficiencies” and policy
     considerations underlying the concept of “ascertainability;” it simply chose to
25   address them under the rubrics of the express requirements of Rule 23. See id.; Probe
26   v. State Teachers' Ret. Sys., 780 F.2d 776, 780 (9th Cir. 1986) (recognizing that a
     class must not be vaguely defined and must be “sufficiently definite to conform to
27   Rule 23”)).
28

                                               17                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5323 Page 19 of 22




 1 manner requested by Plaintiffs would create a class that is boundless in time, and
 2 would make it nearly impossible to ascertain the class with any level of certainty.
 3
        As noted above, Defendants have been clear with the Court and with Plaintiffs
 4
 5 that they relied heavily on the element of the class definition limiting the class to
 6
     parents whose child “is or will be” in ORR custody as of June 26, 2018 when they
 7
     identified class members at the outset of the reunification process. See Declaration
 8
 9 of Jallyn Sualog, attached hereto, at ¶¶ 4-8. Under the proposed expansion of the
10
     class definition, HHS would have to conduct an entirely new review using entirely
11
     different parameters to identify class members who meet this new expanded
12
13 definition. Id. ¶¶ 13-16. Given the extremely broad parameters that would apply to
14
     this expanded class definition, such a review is not “administratively feasible.” Id.
15
     ¶¶ 17-20; see also Declaration of Jonathan White, ECF No. 347-1, ¶¶ 27-36. This
16
17 means that the proposed expanded class definition does not meet the ascertainability
18
     requirement for class certification.
19
20         Finally, Plaintiffs ask the Court in the alternative to modify the class definition

21 to include parents whose children were released from ORR custody prior to June 26,
22
     2018. See Mem. 4. Plaintiffs contend that such modification would be appropriate,
23
24 and would meet the requirements of Rule 23. Id. Plaintiffs provide no explanation
25 for their assertion that such amendment would be appropriate, and in fact it would
26
     not be for all of the reasons discussed above. Most notably, the named plaintiffs
27
28

                                               18                               18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5324 Page 20 of 22




 1 could not meet the adequacy, commonality, or typicality requirements for these
 2 individuals who would be members of the expanded class because they are in a
 3
   vastly different factual and legal situation. See Rule 23(a). Moreover, the fact that
 4
 5 this expanded reading of the class definition would render it impossible to ascertain
 6
     class membership not only gives reason why the Court should not “clarify” the class
 7
     definition as requested by Plaintiffs, but also further gives reason why the Court
 8
 9 should not accede to Plaintiffs’ alternative request that the Court affirmatively
10
     modify the class definition in this regard.3
11
         IV.   CONCLUSION
12
13         For all of the above reasons, the Court should deny Plaintiffs’ request to
14
     clarify or modify the class definition in this case.
15
16
17
18
19
20
     3
21    If the Court were to modify the class definition as requested by Plaintiffs, then the
     introduction of new legal issues in this case would require the Court to reconsider
22   whether the relief afforded in its preliminary injunction is appropriate as to the
23   newly-added class members. Defendants submit that it would not, because
     Defendants are not able to facilitate reunifications of children who are not within
24   their custody and control in the same way that they could for the children of existing
25   class members. Thus, were the Court to order the modification of the class definition
     requested by the Plaintiffs, then Defendants would request that the Court stay any
26   application of the preliminary injunction order as to the newly-added class members
27   and provide the opportunity for briefing as to what, if any, relief would be
     appropriate for these individuals.
28

                                                19                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5325 Page 21 of 22




 1 DATED: February 6, 2019           Respectfully submitted,
 2
                                     JOSEPH H. HUNT
 3                                   Assistant Attorney General
                                     SCOTT G. STEWART
 4                                   Deputy Assistant Attorney General
 5                                   WILLIAM C. PEACHEY
                                     Director
 6                                   WILLIAM C. SILVIS
 7                                   Assistant Director
 8
                                     /s/ Sarah B. Fabian
 9                                   SARAH B. FABIAN
                                     Senior Litigation Counsel
10
                                     NICOLE MURLEY
11                                   Trial Attorney
                                     Office of Immigration Litigation
12
                                     Civil Division
13                                   U.S. Department of Justice
                                     P.O. Box 868, Ben Franklin Station
14
                                     Washington, DC 20044
15                                   (202) 532-4824
                                     (202) 616-8962 (facsimile)
16
                                     sarah.b.fabian@usdoj.gov
17
                                     ADAM L. BRAVERMAN
18
                                     United States Attorney
19                                   SAMUEL W. BETTWY
                                     Assistant U.S. Attorney
20
21                                   Attorneys for Respondents-Defendants
22
23
24
25
26
27
28

                                      20                           18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351 Filed 02/06/19 PageID.5326 Page 22 of 22




 1                           CERTIFICATE OF SERVICE
 2 IT IS HEREBY CERTIFIED THAT:
 3       I, the undersigned, am a citizen of the United States and am at least eighteen
 4 years of age. My business address is Box 868, Ben Franklin Station, Washington,
 5 DC 20044. I am not a party to the above-entitled action. I have caused service of
 6 the accompanying DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
 7 MOTION TO CLARIFY SCOPE OF THE MS. L. CLASS on all counsel of
 8 record, by electronically filing the foregoing with the Clerk of the District Court
 9 using its ECF System, which electronically provides notice.
10        I declare under penalty of perjury that the foregoing is true and correct.
11
           DATED: February 6, 2019                 s/ Sarah B. Fabian
12                                                 Sarah B. Fabian
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              21                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 351-1 Filed 02/06/19 PageID.5327 Page 1 of 8
Case 3:18-cv-00428-DMS-MDD Document 351-1 Filed 02/06/19 PageID.5328 Page 2 of 8
Case 3:18-cv-00428-DMS-MDD Document 351-1 Filed 02/06/19 PageID.5329 Page 3 of 8
Case 3:18-cv-00428-DMS-MDD Document 351-1 Filed 02/06/19 PageID.5330 Page 4 of 8
Case 3:18-cv-00428-DMS-MDD Document 351-1 Filed 02/06/19 PageID.5331 Page 5 of 8
Case 3:18-cv-00428-DMS-MDD Document 351-1 Filed 02/06/19 PageID.5332 Page 6 of 8
Case 3:18-cv-00428-DMS-MDD Document 351-1 Filed 02/06/19 PageID.5333 Page 7 of 8
Case 3:18-cv-00428-DMS-MDD Document 351-1 Filed 02/06/19 PageID.5334 Page 8 of 8
